        Case 1:18-cv-10225-MLW Document 383 Filed 10/03/19 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )         No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )         ORAL ARGUMENT REQUESTED
                                         )
KEVIN K. McALEENAN, et al.,              )
                                         )
                Defendants-Respondents.  )
                                         )

  PETITIONERS’ SECOND SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
 THEIR MOTIONS FOR ORDER TO SHOW CAUSE AND FOR INTERIM RELEASE

       At the August 27, 2019 hearing in this case, ICE Boston promised to reconsider the

detention of each of the seven individuals at issue in Petitioners’ show-cause motion “with an

open mind,” and “decide whether it’s appropriate to release them.” Hr’g Tr. 19:1-8. The

government indicated that such a review would involve balancing the equities of each case,

including whether the person posed a danger or flight risk, and against the backdrop of the

POCR violations that have occurred. Id. at 19:1-32:15. The government did not do this.

Instead, it continued detaining all six people—even those who it did not find posed any danger or

flight risk—based merely on its claim that it has secured or is close to securing travel documents.

       The government’s promised reviews delayed judicial resolution of Petitioners motion,

prolonging the detention of these individuals and the consequent hardship on their U.S. citizen

families. And any potential relief is still more than a month away, even though the Court has

indicated that Petitioners are likely to succeed on the merits of their claims. Immediate interim
          Case 1:18-cv-10225-MLW Document 383 Filed 10/03/19 Page 2 of 15



release from detention is thus warranted. For example, release is certainly warranted for

         and         , whom ICE did not find posed any danger or flight risk.

          As Petitioners have argued previously, the seven people at issue—including one

previously released during this Court’s stay,                  —are also entitled to ultimate relief

in the form of either an order of release or a bail hearing conducted by the Court.

I.        The Six Detained Individuals Should Be Released Pending a Decision on the Merits,
          and While Their Removal Is Stayed by This Court.

          Immediate interim release is appropriate to prevent further undue, and unwarranted,

hardship on the detained individuals, their U.S. citizen spouses, and their young children during

the month between now and the November 4 hearing. The following individuals have been

detained between 146 and 409 days after a final order of removal, and could be reunited with

their families while awaiting the November 4, 2019 hearing in this case.

     •                    (detained 296 days post-order):            detention was continued even
          though he was not found to be a danger or flight risk, based solely on ICE’s prediction
          that it will be able to obtain a travel document. Dkt. 377-2 (Ex. B). Because of his
          detention, his wife—a resident instructor at a mental health program—has had to take on
          a second job while juggling care for their six-year-old daughter. Dkt. 355-43 (Ex. 14)
          (            Decl.). 1

     •                  (detained 340 days post-order):             detention was continued even
          though he was not found to be a danger or flight risk, based solely on ICE’s possession of
          a travel document. Dkt. 377-6 (Ex. F). His detention has left his wife, a nurse, working
          two jobs while caring for a seven-year-old and toddler alone. Dkt. 355-51 (Ex. 22)
          (       Decl.). 2

     •                    (detained 146 days post-order):                was found “not suitable
          for release” because of ICE’s ability to remove her. ICE also found her to be a danger
          based on a single drug conviction stemming from a           2019 arrest. Dkt. 377-5 (Ex.


1
  The notice does reference two misdemeanor convictions that are more than five years old. Dkt.
377-2 (Ex. B); see also Dkt. 354-43 (Ex. 14) (            Decl.) ¶ 18. But it does not conclude
that Mr.       poses a danger or flight risk based on these convictions.
2
  The notice references a decade-old conviction for assault and battery that stemmed from a
dispute with an ex-girlfriend. Dkt. 377-6 (Ex. F); Dkt. 355-5 (Ex. 22) (        Decl.) ¶ 10. But it
does not conclude that Mr.        poses a danger or flight risk based on it.


                                                  2
        Case 1:18-cv-10225-MLW Document 383 Filed 10/03/19 Page 3 of 15



       E). Ms.             fled years of violence in Honduras because of her sexual orientation.
       She is a wife and mother who has explained that she has “learned from [her] mistake,”
       “will not be involved in any crime,” and just wants to “be by [her] wife’s side to continue
       working with her to build our life together.” Dkt. 355-35 (Ex. 6) (            Decl.) ¶¶ 4,
       14-15.

   •                      (detained 409 days post-order):                , who has lived in the
       United States since 1988, was found “not suitable for release” because ICE has a travel
       document. ICE also notes as a flight risk “factor” that                 cut off his GPS
       device in 2018. Dkt. 377-3 (Ex. C). But                   reported to ICE immediately after
       accidentally doing so, and has explained that he understands the mistake that he made,
       that he will comply with all conditions of release, and that he wants nothing more than to
       “provide and care for [his] wife and her grandson”—the 10-year-old boy for whom Mr.
                is the only father he has ever had in his life. Dkt. 355-30 (Ex. 1) (          Decl.)
       ¶¶ 5, 8-9, 22; Dkt. 355-33 (Ex. 4) (                    Decl.) ¶¶ 7, 11-14.

   •                       (detained 325 days post-order): Mr.            was found to present a
       risk of flight based on his final order of removal and the fact that his I-212 was denied but
       is on appeal. He was found to pose a danger based on a December 2017 conviction for
       assault and battery on a police officer and resisting arrest. Finally, ICE denied his release
       because it has a valid passport. Dkt. 377-1 (Ex. A). Mr.               return home is
       desperately needed to help care for his family, including a five-year-old son who was
       born drug addicted, three step-children whose father committed suicide two years ago, a
       10-year-old niece struggling with behavioral issues, a new step-grandbaby, and wife who
       is battling her own health issues and holding her family together by a thread. Dkt. 355-50
       (Ex. 21) (           Decl.).

   •                (detained 294 days post-order): Mr.          was denied release based on the
       likelihood that the government would obtain a travel document and the conclusion that he
       posed a danger based on his recent convictions, including for armed assault with intent to
       murder. Dkt. 377-4 (Ex. D). Although Mr.             presents criminal history that is
       admittedly more serious than the other individuals at issue in this motion, he has now
       been detained for nearly ten months, has taken strides to rehabilitate himself, Dkt. 355-54
       (Ex. 25) (Rubin Decl.), and could be released pursuant to conditions of release that might
       include a curfew, house arrest, and/or participation in programs.

       Is it appropriate for the Court to use its equitable powers in habeas to alleviate the

suffering of these families by ordering the above individuals’ interim release on any appropriate

conditions. See Dkt. 95 at 57 (describing the Court’s equitable powers). The government has

now confirmed that its motivation for continuing to detain these individuals is its ability to

remove them, see Dkt. 377 at 10, 14, making it hard to justify detention during a period in which

they indisputably cannot be removed. See Zadvydas v. Davis, 533 U.S. 678, 690, 698 (2001).


                                                 3
        Case 1:18-cv-10225-MLW Document 383 Filed 10/03/19 Page 4 of 15



Further detention during the pendency of Petitioners’ show-cause motion is particularly

unwarranted where, after systemic violations of 8 C.F.R. § 241.4, the government delayed a

judicial remedy by promising that it would meaningfully consider each individual for release and

then failed to make good on that promise. As this Court wrote in June 2018:

               It would be particularly unfair to require that petitioners remain
               detained for another 30 days while ICE attempts to remedy its failure
               to follow its regulations and to provide each of them due process.
               As explained earlier, both petitioners face the prospect of being
               deported and separated from their families. Each day with their
               families is, therefore, precious. Any unjustified loss of liberty for
               even one more day would be a particularly painful form of
               irreparable harm to them and to the United States citizens who love
               them.

Dkt. 95 at 59; see also Hr’g Tr. 14:15-20 (“[H]abeas is an equitable remedy. In June of 2018,

seeing the egregious and persistent failure to follow the POCR regulations, I wasn’t going to rely

on ICE to belatedly do the bail reviews while the petitioners were suffering irreparable harm

because . . . they hadn’t received timely notice of those reviews.”). 3 Thus, this Court should use

its equitable power to release these individuals.

       Moreover, even if this Court were to rely not just on its equitable powers, but were to

look to the temporary restraining order factors to determine whether to grant this motion for

emergency interim release, those factors are satisfied. Cablevision of Boston, Inc. v. Pub.

Improvement Comm’n, 38 F. Supp. 2d 46, 53 (D. Mass.), aff’d, 184 F.3d 88 (1st Cir. 1999). This

Court has largely acknowledged Petitioners’ likelihood of success on the merits, see Hr’g Tr. 39-

52, and the irreparable harm the detainees and their spouses and children are suffering, see Dkt.

95 at 57. Because the government has already demonstrated that its reasons for wanting to



3
 All references to a Hearing Transcript are to the transcript from the August 27, 2019 hearing,
unless otherwise noted.


                                                    4
Case 1:18-cv-10225-MLW Document 383 Filed 10/03/19 Page 5 of 15
        Case 1:18-cv-10225-MLW Document 383 Filed 10/03/19 Page 6 of 15



review the custody of each of the detained individuals “de novo, with an open mind, starting

from scratch, and decide whether it’s appropriate to release them.” Hr’g Tr. 19:1-8 (statement of

the Court, to which Mr. Charles responded: “Yes. We’ll take documents into consideration and

an interview if necessary.”).

       In the process of arguing that ICE should have another opportunity to review custody of

the individuals in question, the government addressed the scope of the judicial inquiry that would

otherwise occur. It argued that “in Zadvydas there is a balancing that has to occur, and it’s not

just based on, you know, foreseeability of removal.” Hr’g Tr. 29:25-30:2. It further

acknowledged that:

       [T]he court could consider a violation of the POCR regulations and whether that
       any deprivation resulted in detention that wasn’t reasonably related. Maybe it
       wasn’t reasonably related because there was flight risk. Maybe it wasn’t reasonably
       related because there was no dangerousness. … I think Zadvydas does allow that
       balancing to occur.

Hr’g Tr. 30:20-31:1.

       Demonstrating its understanding of considerations of flight risk and danger, the Court

then stated, “If there was a violation but I thought somebody, if released, would be a threat to

commit violent crimes, that wouldn’t be an equitable remedy for the violation.” Hr’g Tr. 31:3-5.

Respondents’ counsel responded to this statement that therefore “ICE should just be allowed to

… conduct the review in the first place.” Hr’g Tr. 31:8-9. ICE Boston did not clarify that its

review would be based largely not on whether somebody “would be a threat to commit violent




                                                 6
        Case 1:18-cv-10225-MLW Document 383 Filed 10/03/19 Page 7 of 15



crimes”—or on any equities at all—but instead on ICE Boston’s possession of a valid travel

document. 4

       Based on ICE’s representations, this Court did not decide the remedy for ICE Boston’s

violations of the seven individuals’ POCR rights but instead gave the parties three weeks to

attempt to resolve the issue. Dkt. 366. During this time, the Court stated that class counsel could

provide ICE Boston with documents in support of each of the seven individuals’ release, and ICE

Boston must decide “whether to continue the detention of each of them or to release them on

appropriate conditions.” Dkt. 366. The Court stated that “roughly about three weeks from now,

depending on how meritorious the arguments are and how persuasive counsel are, some or all of

these seven people might be out of detention.” Hr’g Tr. 32:12-15.

       B.      Contrary to This Court’s Order, ICE Refused to Review Mr.
               Custody

       In direct violation of the Court’s order, ICE refused to review                     custody.

The Court required ICE to review documents and decide on the custody of each of the seven

people in our motion for order to show cause reply brief. Dkt. 366 (stating that Petitioners shall

provide documents “in support of the release of the seven class members” who are the subject

petitioners’ motion,” and that ICE Boston shall “decide whether to continue the detention of each

of them.”). Even though Petitioners’ counsel submitted documents in support of Mr.

continued release, ICE did not conduct a custody review. But Mr.              was only released on




4
  Indeed, ICE Boston should have mentioned this fact at the hearing, because it already
possessed the ability to remove several if not all of the individuals in question at the time of the
hearing. See, e.g., Dkt. 317-2 (Ex. A) (Lyons Decl.) ¶¶ 32-36 (referring to Mr.          ). ICE
Boston did not review Mr.            dangerousness or flight risk, but instead relied on the same
fact that existed at the time of the hearing—its claimed ability to remove him. See supra, p. 2 &
n.1.


                                                 7
        Case 1:18-cv-10225-MLW Document 383 Filed 10/03/19 Page 8 of 15



August 6, 2019 “while [his] removal is stayed by the court.” Pets.’ Reply Br., Dkt. 355-46 (Ex.

17). Thus, for all purposes related to this motion, Mr.           continues to be detained.

Releasing someone pending the resolution of a motion that seeks their release does not moot any

claims under the motion.

       C.      The Government’s Detention Notices Reveal that ICE Violated the Court’s
               Orders and Did Not Fulfill its Promise to Meaningfully Consider the Need to
               Detain and Remove the Six Other Individuals in Question.

       The government’s notices requiring the continued detention of the six detained

individuals at issue in this motion reveal that ICE violated the Court’s orders and its

representations to the Court in at least three ways.

       First, ICE’s reviews were not completed by September 19; it is not clear when they were

completed. Although Respondents communicated to Petitioners on September 19, 2019 that they

would not release any of the individuals in question, its detention decisions are dated between

September 22 and 24, 2019, and one even references the issuance of a travel document for Ms.

            on September 20, 2019. See Dkt. 377 Exs. A-F. These belated notices suggest a post-

hoc attempt to justify a decision not to release anyone who was the subject of Petitioners’

motion, rather than a good-faith review.

       Second, ICE’s review was far from “de novo, with an open mind.” Instead, ICE decided

not to release a single person, even the individuals that it could not conclude posed any danger or

flight risk. These decisions and Respondents’ brief confirm that ICE’s ability to remove each of

the six individuals whose custody it reviewed was the primary factor in its decision to continue

their detention. See Dkt. 377 at 14 (“ICE’s multiple reviews in each of the detainees’ cases

confirmed its ability to effectuate removal and by extension the detainees ineligibility for

release.”); id. at 10 (calling the “ability to remove” each person “the primary consideration” in

the reviews that occurred); id. (“[I]t is only the stay of removal that bars removal for the


                                                  8
        Case 1:18-cv-10225-MLW Document 383 Filed 10/03/19 Page 9 of 15



detainees and therefore detention remains fully warranted.”). 5 Thus, after using the promise of a

meaningful review to defer a judicial resolution of Petitioners’ motion, ICE used the extra time

to shore up its travel documents and to conclude that detention was warranted in every case

based solely on its claimed ability to effect removal.

       Third, the notices also reveal that ICE has not accurately described how it considers class

members’ pursuit of the provisional waiver process. ICE has told this Court that it




                                                                                     Yet it is

unlikely that a conviction more than ten years old presents such an exceptional circumstance

warranting depriving Mr.        of the opportunity to pursue the provisional waiver process, when

it did not cause him to be found to present a danger or flight risk. The same is easily true of Mr.

       convictions, which did not cause him to be found a danger or flight risk; and Mr.

          “several misdemeanor traffic offenses,” which did not cause him to be determined to

pose a danger. Dkt. 377-3 Ex. C. That ICE continues to pursue these individuals’ detention and

removal despite their pursuit of provisional waivers—which was not mentioned as a




5
  ICE defends this focus by citing to 8 C.F.R. § 241.4(e)(1). But that provision requires that, to
release someone, ICE must find either that travel documents are not available or that their
removal is “not in the public interest.” Id. Respondents ignored the public interest, including
failing to base their decision on whether any of the six detained individuals presented a flight risk
or danger to the public. That was also at the heart of this Court’s order at the August 27 hearing
providing ICE three additional weeks to conduct each alien’s custody review de novo. ICE did
not do that, but instead used the time to obtain travel documents.


                                                 9
       Case 1:18-cv-10225-MLW Document 383 Filed 10/03/19 Page 10 of 15



consideration in any individuals’ notices to continue detention—further violates their rights

under the provisional waiver regulations. 8 C.F.R. § 212.7(e); Dkt. 159 (June 21, 2018 Order).

       ICE’s promise, on August 27, 2019, to conduct meaningful reviews of each individuals’

detention did not result in meaningful reviews, nor did it resolve any of the issues before the

Court. It only served to prolong these individuals’ detention by months. This Court should

therefore provide the interim relief of release until it can make a determination on the merits of

each individual’s claims and continued detention.

III.   Ultimate Relief is Warranted Because ICE Systemically Ignores the Requirements
       of Section 241.4.

       ICE’s refusal to evaluate the merits of each individual’s detention is particularly

egregious given the repeated violations of the individuals’ POCR rights. As explained in

Petitioners’ reply brief, Dkt. 354, and in accordance with the tentative views that this Court

expressed at the hearing on August 27, 2019, ICE violated the POCR regulations regarding each

person at issue in numerous ways. Respondents’ most recent filing fails to give any reason to

doubt that widespread violations of § 241.4 occurred, as discussed below.

       Relief is warranted because Respondents also provide no reason for the Court to revisit

its tentative view that Petitioners do not need to show prejudice. See Hr’g Tr. 39:5-31; see

Waldron v. INS, 17 F.3d 511, 518 (2d Cir. 1993); Leslie v. Attorney General, 611 F.3d 171, 178

(3rd Cir. 2010). Respondents contend that not every procedure of § 241.4 “is so closely

connected to, and derivative of, the constitutional right at issue in Zadvydas so as to excuse a

showing of prejudice.” Resps. Br., Dkt. 377 at 11. But, tellingly, Respondents make no serious

argument that the violations in this case—failing to provide timely notice, interviews, the

opportunity to submit documents, or timely reviews—are not so connected to and derivative of

the right to liberty. Instead, Respondents focus their arguments on a hypothetical challenge



                                                 10
       Case 1:18-cv-10225-MLW Document 383 Filed 10/03/19 Page 11 of 15



involving “the provision requiring ICE HQ to conduct the custody review instead of local ICE,

or where a copy of employment authorization is not forward to ICE HQ.” Id. at 11. The

distance between those examples and the grave and repeated violations that occurred here

demonstrates why prejudice can be assumed in these individuals’ cases. In any event, Petitioners

have made a sufficient showing of prejudice. See Pets.’ Reply Br., Dkt. 354 at 14-24. 6 The

individuals at issue are entitled to release or, at a minimum, a judicial inquiry into whether

detention is necessary.

       Untimely 30-Day Notice of 90-Day Reviews. ICE did not conduct proper 90-day reviews

because it failed to provide notice of those reviews “approximately” 30 days in advance of the

first custody review. See Hr’g. Tr. 44:5-8 (“[I]t appears to me that giving the seven class

members who are presented to me now notice the day they’re arrested of a detention review




6
        The cases cited by Respondents are unhelpful to them. United States v. Montalvo-
Murillo, 495 U.S. 711 (1990) is a statutory construction case in which the Supreme Court
determined that, where a defendant could not have a prompt bail hearing, the Bail Reform Act
did not require his release. Id. at 721. The Court confirmed that “[t]he district court, the court of
appeals, and this Court remain open to order immediate release of anyone detained in violation
of the statute.” Id. at 721.
        Lee v. United States, 137 S.Ct. 1958 (2017), also fails to support Respondents’ position.
There, the Supreme Court acknowledged that the defendant had demonstrated prejudice from his
counsel’s ineffective assistance, where his counsel failed to advise him that a guilty plea would
lead to mandatory deportation. The Court noted that a defendant “can demonstrate prejudice by
showing ‘a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.’” Id. at 1964. But the Court did not hold that other types
of constitutional violations require a showing of prejudice or the appropriate standard in cases
not involving ineffective assistance. Even if the ineffective assistance standard applied, “[a]
reasonable probability is a probability sufficient to undermine confidence in the outcome,”
Strickland v. Washington, 466 U.S. 668, 695 (1984), a standard that is readily satisfied here. But
the Strickland standard does not apply. See Lumataw v. Holder, 582 F.3d 78, 87 (1st Cir. 2009)
(“Because we cannot say the evidence compels a conclusion either way, the error cannot be
regarded as harmless.” (internal quotation marks and citations omitted)); Molina v. Whitaker,
910 F.3d 1056, 1060 (8th Cir. 2018) (“Prejudice requires a showing that the outcome of the
proceeding may well have been different had there not been any procedural irregularities.”
(internal quotation marks and citations omitted)).


                                                 11
       Case 1:18-cv-10225-MLW Document 383 Filed 10/03/19 Page 12 of 15



about 90 days later violates the statute”); Pets’ Reply Br., Dkt. 354 at 3-5 (explaining that ICE’s

policy was to give notice of the 90-day review approximately 90 days in advance of that review,

and did so in all seven cases). Although ICE contends it is now complying with this

requirement, it presents no argument that it complied with this requirement for the seven

individuals whose continued detention is now before this Court.

       90-Day Reviews Without the Opportunity to Submit Documents. ICE did not conduct

proper 90-day reviews because it conducted reviews before detainees had an opportunity to

submit documents. ICE does not contest that it did not conduct reviews after the deadline to

submit documents—it merely argues that the detained individuals were not prejudiced. But that

is incorrect. See Dkt. 327-1 (            Decl.). As the Court indicated, ICE’s violations are

sufficiently serious on their own that Petitioners need not show prejudice. Hr’g Tr. 39:11-17

(“[I]f the review was done prematurely, before the date or possibly materially before … the

deadline for submitting information …. I’m inclined to believe that that would violate a

fundamental right, the right to due process, by depriving the defendant of an opportunity,

meaningful opportunity to be heard”); Pets’ Reply Br., Dkt. 354 at 5-8 (explaining that ICE

conducted improper reviews before the deadline to submit documents in five cases).

       Waiting 90 Days to Conduct Initial Custody Reviews. Further, for the reasons described

in Petitioners’ Reply Brief, ICE should not be able to detain an individual for 90 days before

conducting a custody review. Pets.’ Reply Br., Dkt. 354 at 8-10 (explaining that belated custody

determinations violate 8 C.F.R. § 241.4(h)(2), (h)(1), (k)(2), (k)(3), requiring the review to occur

“as soon as possible [] after” the removal period); Dkt. 95 at 41-49. ICE’s interpretation is not

entitled to deference because ICE has not consistently interpreted § 241.4 even within the

context of this litigation, see Dkt. 95 at 43, because it is inconsistent with the regulatory scheme




                                                 12
       Case 1:18-cv-10225-MLW Document 383 Filed 10/03/19 Page 13 of 15



to permit detention that is otherwise discretionary to be rendered mandatory based on the

inavailability of review, and because such an interpretation would be constitutionally suspect, see

id. at 49 (“It would, therefore, be reasonable, and arguably constitutionally necessary, to interpret

§ 241.4 to require that an alien who is first detained after his or her removal period expires, and

who will not be immediately removed, receive a prompt opportunity to demonstrate that

§ 1231(a)(6) and § 241.4, which address post-removal-period detention, do not authorize her

detention.”); see also Kisor v. Wilkie, 139 S. Ct. 2400, 2415-16 (2019).

       Failure to Conduct Appropriate Review After Revocation. ICE failed to conduct an

appropriate review following revocation of release for Mr.         and, arguably, Mr.

Pets. Reply Br., Dkt. 354 at 10 & n. 8 (explaining that ICE did not employ the specialized

procedures for people whose orders of supervision are revoked); see also id. at 22-23 (explaining

that Mr.      was entitled to notice of the revocation of his order of supervision, an interview,

and a decision regarding whether that revocation was warranted). ICE provides no argument that

this review was proper.

       Ignoring Notice Requirement for 180-Day Reviews. ICE’s 180-day reviews were

improper because they ignored the notice requirement entirely. Hr’g Tr. 48:3-5 (“The sentence

about providing notice [in § 241.4(h)(2)] communicates clearly that ICE must provide timely

notice of the second review….”); Pets. Reply Br., Dkt. 354 at 10-11 (explaining that ICE did not

provide a 30-day notice for any of headquarters’ four custody determinations).

       Failure to Provide 180-Day Interviews. ICE’s 180-day reviews were improper because

they failed to conduct the required interviews. Pets. Reply Br. Dkt. 354 at 11-12 (explaining that

ICE did not conduct a single interview for any of the three individuals for whom it purported to

have conducted 180-day reviews). ICE does not argue that it was authorized to conduct reviews




                                                 13
       Case 1:18-cv-10225-MLW Document 383 Filed 10/03/19 Page 14 of 15



without interviews; indeed, it scrambled to schedule interviews after this systemic

noncompliance was brought to light.

       Untimely 180-Day Reviews. ICE’s 180-day reviews were improper because they were

not conducted within 180 days. “The key language [in 8 C.F.R. § 241.4(k)(2)(ii)] is, ‘The initial

HQPDU will ordinarily be conducted at the expiration of the 90-day review, meaning at 180

days or as soon thereafter as practicable.’” Hr’g Tr. 45:11-13; see also id. at 49:2-4 (“[I]f ICE’s

contention was correct or if the regulation was ambiguous, it appears to me that Section

241.4(k)(2)(ii) might be incompatible with Zadvydas ….”). However, it is “ICE’s regular

practice to commence the second review at or about 210 days after the alien is detained.” Hr’g.

Tr. 45:11-13; see also Pets.’ Reply Br., Dkt. 354 at 12-13 (explaining that ICE did not conduct

timely 180-day reviews for four individuals). Respondents now contend that the 180-day review

cannot be conducted within 180 days or “as soon thereafter as practicable” because it is a

“multistep process” that requires, among other things, an interview. Dkt. 377 at 7-8. But the

steps prescribed by 8 C.F.R. § 241.4(i)(3) (requiring a personal interview), and (5) and (6)

(requiring a recommendation following the interview, which would be considered by the

Executive Associate Commissioner in issuing a custody determination), could not have delayed

the custody review in any of the cases of the detained individuals, because they were not

followed.

IV.    ICE Will Continue to Expect Impunity for Its Misconduct in the Absence of the
       Judicial Remedies Sought Here

       ICE has shown that it expects no consequences to follow from its misconduct, and it

plainly intends to proceed with business as usual in the face of Petitioners’ demonstration that

ICE has repeatedly violated the detained individuals’ POCR and due process rights. It intends to

continue the detention of every individual before this Court—including Mr.            and Mr.



                                                14
       Case 1:18-cv-10225-MLW Document 383 Filed 10/03/19 Page 15 of 15



for whom it made no finding of dangerousness or flight risk—despite the equities in their cases

and despite the violations of their POCR rights. Incredibly, Respondents even claim that

releasing these individuals—after prolonged detention separating them from their families and

repeated violations of their rights to meaningful review under POCR and due process—would

give them a “windfall.” Dkt. 377 at 2, 12. But it is ICE that has received a windfall, permitting

it to violate § 241.4 and delay judicial review without consequence while families continue to be

separated and children continue to suffer. In light of this repeated misconduct, the Petitioners’

likelihood of success, and the results of Respondents’ custody reviews, it is appropriate for the

Court to order release or bail hearings, and to provide interim release during the pendency of

Petitioners’ show-cause motion.

           Respectfully submitted this 3rd day of October, 2019.

                                                   Counsel for the Petitioners


                                                  /s/ Kevin S. Prussia
                                                  Kevin S. Prussia (BBO # 666813)
Matthew R. Segal (BBO # 654489)                   Shirley X. Li Cantin (BBO # 675377)
Adriana Lafaille (BBO # 680210)                   Michaela P. Sewall (BBO # 683182)
AMERICAN CIVIL LIBERTIES UNION                    Jonathan A. Cox (BBO # 687810)
FOUNDATION OF MASSACHUSETTS, INC.                 Colleen M. McCullough (BBO # 696455)
211 Congress Street                               Matthew W. Costello (BBO # 696384)
Boston, MA 02110                                  WILMER CUTLER PICKERING
(617) 482-3170                                      HALE AND DORR LLP
                                                  60 State Street
Kathleen M. Gillespie (BBO # 661315)              Boston, MA 02109
Attorney at Law                                   Telephone: (617) 526-6000
6 White Pine Lane                                 Facsimile: (617) 526-5000
Lexington, MA 02421                               kevin.prussia@wilmerhale.com
    (339) 970-9283                                shirley.cantin@wilmerhale.com
                                                  michaela.sewall@wilmerhale.com
                                                  jonathan.cox@wilmerhale.com
                                                  colleen.mccullough@wilmerhale.com
                                                  matthew.costello@wilmerhale.com




                                                15
